Ingraham, J. (dissenting):
This action was an action at law and came on for trial at the Trial Term which resulted in a verdict for the plaintiff. .The defendant' *212then made a motion for a new trial on all the grouilds stated in section 999 of the Code of Civil Procedure and upon the further ground that the defendant had been surprised by the non-appearance of the witness Kieley. This motion was denied and.an order entered on the 28th day of October, 1908, whereupon judgment wási entered upon the verdict. After the October Trial Term had adjourned and on November 27, 1908, upon an affidavit of the defendant’s attorney setting forth the facts in relation to the absence of a witness at the trial; the presentation of a physicianls certificate to that effect to the. court, and the . motion to adjourn the trial ¡add its denial by the court, an order to show cause was granted by the justice who tried the casé requiring the plaintiff to.- show cause before him at his chambers "in the county court house in the city of New York ?£ why an order should not be made and entered herein directing the rehearing of the motion, made at the close of the trial ¿f the above-entitled action for a new trial, and why there should not be a new trial of said action, and why the verdict therein directed should not be set aside upon the ground of the exceptions taken during said trial and because the verdict is against the evidence and contrary to-law, and because upon the trial of this action the defendant, herein was surprised by the non-appearance of a material witness, to wit, Timothy J. Kieley, and Why the said defendant, should not have such other and further relief as to the court may seem just.” The parties appeared before the trial justice at his chambers in the court house tin the city of New York and affidavits were introduced in opposition to the motion, whereupon an order .was entered Which recited that it was entered ;at a Special Term of the Supreme Court held at chambers' thereof on the lftli day of December, 1908; that the action catne on for trial before one of the justices of this court and a juiyon the 26th day of October, 1908 ; that the defendant through his attorney had duly moved for an adjournment of the trial upon the ground that he was surprised by tl-m non-appearance of a material witness then under subpoena and. had presented to the trial judge a certificate of a physician that the witness was ill and unable to attend upon the trial of the. action that said motion to adjourn having been denied, the justice presiding at the trial, after hearing the allegations and proofs of the parties, directed a verdict in favor of the plaintiff and against the defendant.; “and *213the said defendant having thereupon made a motion to set aside the said verdict upon the exceptions taken during the said trial and because the verdict was against the evidence and contrary to law, and in general upon all the grounds stated in section 999 of the Code of Civil Procedure, and further because upon said trial the said defendant was surprised by the non-appearance of the said material witness, to wit, Timothy J. Kieley, and the said Justice having denied said motion; and an order denying said motion having been made and entered herein in the office of the Clerk of the County of New York on the 28th day of October, 1908, and a judgment in favor of the said plaintiff and against the defendant having been rendered in the sum of $1,377.71 damages and the sum of $70.03 costs having been entered in the said Clerk’s office on the 4th day of November, 1908 ; and a motion having come regularly on on the return of an order to show cause made by the said the Honorable James A. O’Gorman, the Justice who presided at the said trial and dated the 27th day of November, 1908, which order directed that the plaintiff or her attorney show cause why there should riot be a reargument of the motion made at the close of the said trial to set aside the said verdict upon all the grounds stated in said motion and for a new trial of said action and for such other relief as might be proper, and the said Justice having allowed a reargument of said motion so made at the close of the said trial; ” it was then ordered that the motion for a new trial be granted, the verdict of jury, the judgment entered thereon and the order denying a motion to set aside the verdict vacated and set aside, and the case restored to the general calendar for trial.
The motion made before the learned justice at his chambers was thus a motion to reargue a motion which had been made and decided at the Trial Term, which Trial Term had adjourned. The order to show cause was returnable before the trial justice at his chambers, and not at the regular Special Term of the court for the hearing of litigated motions, and was heard by him, not as an original motion at Special Term, but as an application made to him to rehear a motion made to and decided by the Trial Term at which he had presided and which had adjourned. This motion which the Trial Term of the court had heard and decided and which could be reviewed on appeal, and which the learned justice *214at his chambers ordered reheard and granted, was made under section 999 of the Code of Civil Procedure. That section provides that the judge presiding at a trial by a jury may in his discretion entertain a motion made upon his minutes,, at the same term, to set aside the verdict or a direction dismissing the complaint, and grant a new. trial upon exceptions or because the verdict is for excessive or insufficient damages, or otherwise contrary' to • the evidence or contrary to law. The right to move for a new trial, or the right of the judge presiding at the trial to' entertain a motion made upon his minutes is limited to a motion made at the same term of the court at which the trial was had. . The judge who presided at the trial would have.no jurisdiction to entertain a motion for a new trial on his minutes after the term had adjourned, and where a motion was made and decided, and an order entered denying the motion for a new trial upon the minutes, and the Trial Term at which the case was tried had adjourned, it follows that the trial justice had no power to either entertain a new motion for a new trial on his minutes, or to reverse his decision denying, the motion for a hew trial, vacate: the order denying it and grant the motion. The motion had been made to the trial judge upon his minutes. He had exercised his discretion in hearing the .motion, had decided it, and an order had been entered denying it, and the proper method of reviewing that order was by an appeal. The practice in relation to motions for new trials is regulated by chapter 10, title 1, article 3, of the Code of Civil Procedure, of which section 999 is a part. Careful provision is there made for the various motions for new trials which may be made and the court to which such a motion must be made. Section 997 provides that when a party intends to appeal from a judgment rendered after the trial of an issue of fact, or to move for a new trial of such an' issue, he must, except as otherwise prescribed by law, make a case and procure the same to. be settled and signed by the judge, justice or the referee by or before whom the action was tried. Section 998 provides that it is not necessary to make a case for the purpose of moving for a new trial upon the minutes of the judge wbo presided at a trial by a jury,, or upon an allegation of irregularity or surprise. Then follows section 999, which regulates the ■motion for a new trial upon the judge’s minutes. Sections 1.000 and *2151001 provide for a motion for a new trial to be made at the Appellate .Division, and section 1002 provides for a motion for a new trial to be made at Special Term. It is there provided that, in a case not specified in sections 999, 1000 and 1001, a- motion for a new trial must, in the first instance, be heard and decided at Special Term. The only instances in which a motion can be made at Special Term for a new trial, except upon a case and exceptions, are those specified in section 998i of the Code, namely, upon the minutes of the judge who presided at a trial by a jury, or upon an allegation of irregularity or surprise. This motion was not made upon any claim of irregularity, but as a motion on the judge’s minutes on the ground therein specified and of surprise. The basis of this motion for a new trial on the ground of surprise was the failure of a witness to appear upon the trial. That ground was before the Trial Term of the court, and was raised by a motion to adjourn the trial upon the ground that a material witness was absent on account of sickness, and upon the motion to the Trial Term for a new trial on the minutes. The question as to whether there should be an adjournment of the trial was presented to the judge at Trial Term, and there the absence of the witness was known to counsel before the trial commenced. The defendant claimed his right to have the trial adjourned in consequence of the absence of the witness. The refusal of the court to adjourn the trial presented a question to which an exception could be taken, and which was reviewable on appeal from the judgment, as was any other ruling of the court upon the trial, or on the appeal from the order refusing a new trial.
Thus the question as to whether the defendant was entitled to a new trial, either for an error of the judge in refusing to postpone the trial, or upon the ground of the ábsence of a material witness, could be directly presented upon the appeal from the judgment, or on an appeal from the order denying the motion for a new trial on the minutes. The.surprise for .which a party can move for a new trial at the Special Term certainly is not a surprise because of a fact of which a party at the trial had full knowledge, and where the facts in relation thereto were called to the attention of the court at the trial, and a ruling made which could be reviewed on appeal. Careful provision is made in the Code for preserving the rights of the parties to an action by enabling a defeated party to review a *216ruling of the trial judge upon the trial to which an exception is taken by an appeal from an order ^denying a motion for a new trial made upon the judge’s minutes. 'Where a case has been regularly tried and a verdict rendered and judgment entered thereon, and a motion for a new trial has been made and' denied, the orderly administration of justice requires that the ruling upon the trial should be reviewed by an appeal, and not by an application, to the trial judge after the trial is ended, judgment entered and' the term adjourned, to review his former decision and undo all that has been done. While recognizing fully the power of the court over' its own decisions, the power to open and vacate judgments and grant to either party the relief to which he is entitled, there must be some finality in the disposition of actions; and when a case has been fairly tried and the questions presented determined by the trial judge and a jury, and judgment has been duly and fairly entered, there must be something more than an error of law by the trial judge to justify him in granting a new trial after the term at which the case was tried had ended, and the action had been finally determined by the entry, of final judgment. Whether or not a motion regularly made at Special Term upon the ground of surprise would or would not have been justified in this case is not presented ; this was not such a motion. The defendant applied to the court to reargue the motion made on the judge’s minutes which had been denied. He applied not to the Special Term, but to .the judge who had presided at the Trial Term at which the action was tried.; and that judge, not holding a Special Term of the court, but at his chambers, directed a reargument of a motion that had been heard at Trial Term and denied, and granted that motion, a proceeding which I think was entirely unauthorized and which cannot be entertained without a violation of the established practice and the express provisions of the Code.
I think, therefore, that the. order appealed from should be reversed,'with ten dollars costs and disbursements,
Houghton, J., concurred.
Order affirmed, with ten dollars costs and disbursements.